TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00685-CV


Sergio Pasquale Maggi, M.D. and Sergio Pasquale Maggi, M.D., P.A. d/b/a
Austin Plastic Surgery Center, Appellants

v.

Steven McMillon, individually and as dependent administrator of the estate of Mary
Elizabeth McMillon, deceased; and Alexander Rankin McMillon; Jason Ryan McMillon;
and Lindsay M. Browne, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-08-001618, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

		The appellants' brief was due on December 22, 2008.  On January 21, 2009, this
Court notified appellants that their brief was overdue and that a failure to file a proper motion for
extension of time by February 2, 2009, would result in the dismissal of this appeal for want of
prosecution.  To date, the appellants have not filed a brief or a motion for extension of time. 
Accordingly, we dismiss this appeal for want of prosecution.		

___________________________________________					          Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   March 5, 2009